El Juez PbesideNte, Sb. PIekNÁNDez,
emitió la opinión del tribunal.
En 2 de mayo del año 1910 Jnan Mollfulleda presentó es-crito al Registrador de la Propiedad de San Juan, Sección Ia., solicitando anotación de aviso de una demanda que por sí y como tutor y albacea testamentario de la sucesión de Ra-món Mollfulleda, había interpuesto contra Juana Ramos La-tour sobre nulidad de título de una finca rústica de 200 cuer-das, radicada en el barrio de Hato Rey de la jurisdicción de Río Piedras, bajo determinadas colindancias, y dicho regis-trador denegó la anotación solicitada por medio de la si-guiente nota:
“Denegada la nota de aviso de demanda solicitada en vir.tud del documento qne precede, por observarse que el referido documento no está firmado por abogado en ejercicio, por lo que carece de autori-dad el aviso, toda vez que no puede interpretarse el artículo 91 del Código de Enjuiciamiento Civil, de modo que deje el derecho de pro-piedad a discreción del primer individuo que escriba una carta en igual forma al registrador; y que del mismo no consta que se haya registrado y presentado debidamente en la secretaría que corresponda demanda comprendida en el citado artículo 91 del Código de Enjui-ciamiento Civil, defectos ambos que impiden practicar definitivamente la nota marginal solicitada; como asimismo, que dicho documento adolece-de las faltas siguientes: no expresa la fecha de la demanda ni la corte en que se haya presentado, ni 'el nombre de las personas que componen la sucesión que dice representar el peticionario; tomándose en su lugar nota preventiva por el término legal, al margen de la ins-cripción 3a. de la finca número 295 duplicado, registrada al folio 125-del tomo 19 de Río Piedras. San Juan de P. R., 9 de mayo de 1910. El Registrador, José S. Belaval.”
Volvió a presentar escrito Mollfulleda al mismo registra-dor en 13 de agosto el propio año 1910, para qne se extendiera definitivamente' la nota de aviso de demanda qne antes lo babía sido denegada, y en el escrito manifestó que se trataba de una demanda establecida contra Juana Ramos Latonr *33ante la Corte de Distrito de San Juan, Sección Ia., en 28 de abril de 1909, y que la sucesión de Bamón Mollfnlleda, según el título de esa demanda, estaba constituida por Carmen, Margarita, Bamona, Teresa, Paula, Alejandrina y Gregoria' Mollfnlleda y Osorio, alegando además que para comparecer en el registro de la propiedad no necesitaba valerse de letrado.
•Denegó el registrador lá pretensión de Mollfnlleda por la razón que consignó en nota, que literalmente dice así:
“Denegada la conversión en nota definitiva de la preventiva por el término legal, a qne se refiere la puesta al pie del anterior docu-mento, por no resultar subsanado, de documento auténtico, el primero de los defectos que impidieron ‘ extender aquélla definitivamente. San Juan, P. R., 25 de agosto de 1910. E. S. Gjnorio, Registrador Sustituto. ’ ’
. Esa nota lia sido recurrida por Mollfulleda, quien ante esta Corte Suprema solicita su revocación por haber sido sub-sanados los defectos primitivos consignados en la. nota de 9 de mayó de 1910, con excepción del concerniente a la falta de comparecencia por medio de abogado por tratarse de un requi-sito que no exige la Ley Hipotecaria.
Examinados los términos en que apárece redactada la no-ta recurrida, encontramos que ésta no se funda en la falta, de comparecencia de Mollfulleda en el registro por medio de abogado, sino en el hecho de no haberse subsanado por medio de documento auténtico el primero de los defectos que motiva-ron la nota de 9 de mayo de 1910. Dicho primer defecto no puede ser otro que el de no constar que se hubiera registrado y presentado en la secretaría correspondiente demanda com- ' prendida en el artículo 91 del Código de Enjuiciamiento Civil, pues tal defecto puede subsanarse por medio de documento auténtico, mientras que la falta de comparecencia por medio de abogado., no se subsana del modo expresado, sino llenando ése requisito, que ciertamente no se exige por la Ley Hipote-caria, ni por el Código de Enjuiciamiento Civil en el caso a que se contrae el artículo 91 del mismo. • ■
*34El citado artículo 91 ordena que cuando en una acción que afecte al título o al derecho de posesión de una propiedad in-mueble, el demandante al tiempo de presentar la demanda y el demandado al tiempo de presentar la contestación o en cualquier tiempo después, pidieren se declare que lo que se reclama es suyo, podrán presentar para su anotación al regis-trador del distrito en que radicare la propiedad o parte- de ella, un aviso de la cuestión litigiosa pendiente, el cual con-tendrá los nombres y apellidos de las partes, el objeto de la demanda o contestación y la descripción de la propiedad en litigio; y como precedentes del mismo artículo podemos citar el 42 de la Ley Hipotecaria, que en su número Io. reconoce al que demandare en juicio la propiedad de bienes inmuebles o la constitución, declaración, modificación o extensión de cual-quier derecho real, la facultad de pedir anotación preventiva de sus respectivos derechos en el registro público'correspon-diente, viniendo el artículo 91 del reglamento para la ejecución de dicha ley a regular el ejercicio de aquella facultad.
Ciertamente que el artículo 91 del Código de Enjuicia-miento Civil no exige, como igual artículo del reglamento para la ejecución de la Ley Hipotecaria, que el juez o tribunal mánde hacer la anotación preventiva de la demanda, pues ¡aquél estatuye que el aviso de la cuestión litigiosa pendiente podrá presentarse al registrador correspondiente; y aunque no expresa en qué forma debe constar la noticia o aviso, es indudable que debe constar de modo auténtico o sea por medio de certificación que expida la secretaría de la corte de distrito en que radique el juicio, y no por mera afirmación en instancia dirigida al registrador, lo que podría dar lugar a que con mala fe se lastimaran o perjudicaran derechos de propiedad, que según dice el registrador en su nota de 9 de mayo, quedarían así a merced del primer individuo que acudiera al registro con un escrito igual al que presentó Mollfulleda.
*35Por las razones expuestas entendemos que procede confir-mar la nota del Registrador de la Propiedad de San Juan, Sección Ia., de 25 de agosto del año próximo pasado.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf y del Toro.